              case 1:18-cv-10078-JGK Document          so   Filed 03/09/20 Page 1 of 2
                                            LAW OFFICES OF        USDC SONY
                                                                  DOCUMENT
                                             Tut\RX. HUS          f..::C1RON\CI\LLY FiLED
                                                                  r.,,,-,.                        c,1·-tof..,,-:,"")---·-··
                                                                  •.J _,~,~~   :-;i--i::.,-.---
                                                                  +.·""\1;.....fh ... ..,_i.,..           - ~
                                              233 BROADWAY
                                                 SUITE 900
                                            NEW YORK, NY 10279

TELEPHONf} (212) 267 - 5000                                                    E-MAIL:MHUSOFFI CE@AOT... COM
FACSIMILE: (212) 267 - 5008



                                                                 March 9, 2020

      VIAECF

      Chambers of the Hon. John G. Koetl,
      United States District Judge      ·                                    ,,1-0 J o ✓ fl-- ;vf!J                    r-o
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street
                                                                                fv'f         SO tff,;           A/1/ltl       )-)
      New York, New York 10007-1312                                              ?-O l        0         /tr       'f< >0P.J4"',
                                                                                                  1

                       re: Covington Specialty Insurance Co.
                                                                                        £0            O ~OEr--fO,
                           v. NY Commissary, Inc. et. al.,
                                                                                     ~(~ .
                           {S.D.N.Y., 1:18-cv-10078-JGK)
                                                                        .-3  /o(d--0
                                                                                I                          ✓
                                                                                                           --S-O_J_
      Hon. Judge Koetl:

              I represent defendant New York Commissary in the above-described cause of action.
       I write to request that the conference, currently scheduled for tomorrow afternoon, be
       adjourned for several weeks. I make this request for two reasons.

              First, the Jewish holiday of Purim will be observed tomorrow. While work is
       permitted on Purim, the late afternoon of that holiday is reserved for gatherings of family
       and/or friends to partake of a festive meal. The conference is scheduled for late in the
       afternoon and would prevent me from participating in that aspect of the observance of the
       holiday.

               I did not realize that the conference would coincide with Purim until recently and,
       under ordinary circumstances, would not have bad the temerity to request an adjournment
       of the conference for that reason so close to the date on which it is scheduled to take place.
       In this case, however, a conference tomorrow would serve little, or no, purpose inasmuch as
       the party that was added to the cause of action by plaintifrs Amended Complaint has yet to
       appear or respond in any way.
           case 1:18-cv-10078-JGK Document 80              Filed 03/09/20 Page 2 of 2

LAW OFFICES OF MARK HUS

  Chambers of the Hon. John G. Koetl,
  United States District Judge
  March 9, 2020
  Page2


         I reached out to the attorney for the plaintiff to ensure that he had no objection to a
  request for an adjournment and am pleased to be able to report that he concurred that we
  would all be better served by postponing this conference for at least a few weeks.

        Accordingly, I respectfully request that the conference be rescheduled for two or three
  weeks hence. Thank you for your anticipated consideration and understanding.




                                                       I
  cc viaECF: TRAUB LIEBERMAN STRAG&
             & SHREWSBERRY, LLP              .
             Attorney s for Covington Speci       o/
             Insurance Company              ,     I

             Attn.: Eric D. Suben, Esq.
             Mid-Westchester Executive Park
             Seven Skyline Drive
             Hawtome, New York 10532
             (914) 347 - 2600

                WILSON, ELSER, MOSKOWITZ,
                EDELMAN & DICKER LLP
                Attorneys for 327 West 36111 Street, LLC
                and M Frucht Real Estate Services
                Attn.: Ross Barbour, Esq .
                 I 50 East 42 nd Street
                New York, New York 10017-5639
                (212) 490 - 3000
